Exhibit 10.1

 

AMENDMENT NO. 7

to

RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 7 (“Amendment”) is entered into as of November 17, 2003 by
and among New School, Inc., as Seller (“Seller”), School Specialty, Inc., as
Servicer (“SSI”), Falcon Asset Securitization Corporation (“Falcon”), the
Financial Institutions party hereto, and Bank One, NA (Main Office Chicago), as
agent (the “Agent”).

 

PRELIMINARY STATEMENT

 

A. Seller, SSI, Falcon, the Financial Institutions and the Agent are parties to
that certain Receivables Purchase Agreement dated as of November 22, 2000 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Purchase Agreement”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Purchase Agreement.

 

B. Seller, SSI, Falcon, the Financial Institutions and the Agent have agreed to
amend the Purchase Agreement, subject to the terms and conditions hereinafter
set forth.

 

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1. Amendment. Effective as of the date hereof, subject to the
satisfaction of the condition precedent set forth in Section 2 below, the
Purchase Agreement is hereby amended as follows:

 

1.1 Section 14.5(a) is hereby deleted in its entirety and replaced with the
following therefor:

 

Each Seller Party and each Purchaser shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of this Agreement and the
other confidential or proprietary information with respect to the Agent and
Falcon and their respective businesses obtained by it or them in connection with
the structuring, negotiating and execution of the transactions contemplated
herein, except that such Seller Party and such Purchaser and its officers and
employees may disclose such information to such Seller Party’s and such
Purchaser’s external accountants and attorneys and as required by any applicable
law, regulation or order of any judicial, regulatory or administrative
proceeding (whether or not having the force of law) and to the “Lenders” and the
“Administrative Agent” under the SSI Loan Agreement to the extent required
pursuant thereto (but excluding, in any event, the Fee Letter). Anything herein
to the contrary notwithstanding, each Seller Party, each Purchaser, the Agent,
each Indemnified Party and any successor or assign of any of the foregoing (and
each



--------------------------------------------------------------------------------

employee, representative or other agent of any of the foregoing) may disclose to
any and all Persons, without limitation of any kind, the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury Regulation Section
1.6011-4) of the transactions contemplated herein and all materials of any kind
(including opinions or other tax analyses) that are or have been provided to any
of the foregoing relating to such tax treatment or tax structure, and it is
hereby confirmed that each of the foregoing have been so authorized since the
commencement of discussions regarding the transactions.

 

1.2 Exhibit I is hereby amended to add the following definition thereto in
alphabetical order:

 

“Unbilled Receivable” means any Receivable for goods sold or services performed
for the related Obligor, and with respect to which no invoice has been submitted
to such Obligor for payment of the amount thereof.

 

1.3 Clause (xv) of the definition of “Eligible Receivable” appearing in Exhibit
I is hereby deleted in its entirety and replaced with the following therefor:

 

(xv) as to which Originator has satisfied and fully performed all obligations on
its part with respect to such Receivable required to be fulfilled by it and no
further action is required to be performed by any Person with respect thereto
other than payment thereon by the applicable Obligor (other than, in the case of
an Unbilled Receivable, the rendering of an invoice),

 

1.4 The definition of “Eligible Receivable” appearing in Exhibit I is hereby
amended to add the following new clause (xvii) at the end thereof:

 

(xvii) which, if an Unbilled Receivable, (A) was generated by
ClassroomDirect.com, a division of Originator, (B) the invoice relating thereto
shall be required to be rendered no later than thirty-one (31) days from the
date the transaction giving rise to such Receivable was completed, and (C) the
Outstanding Balance of such Unbilled Receivable, when added to the Outstanding
Balance of all Unbilled Receivables shall not exceed 5.0% of the Outstanding
Balance of all Receivables at such time.

 

1.5 The definition of “Liquidity Termination Date” appearing in Exhibit I is
hereby amended to delete the date “November 18, 2003” appearing therein and to
replace the date “November 16, 2004” therefor.

 

SECTION 2. Condition Precedent. This Amendment shall become effective and be
deemed effective, as of the date first above written, upon receipt by the Agent
of one copy of this Amendment duly executed by each of the parties hereto.

 

2



--------------------------------------------------------------------------------

SECTION 3. Covenants, Representations and Warranties of the Seller and the
Servicer.

 

3.1 Upon the effectiveness of this Amendment, each of Seller and SSI hereby
reaffirms all covenants, representations and warranties made by it, to the
extent the same are not amended hereby, in the Purchase Agreement and agrees
that all such covenants, representations and warranties shall be deemed to have
been re-made as of the effective date of this Amendment.

 

3.2 Each of Seller and SSI hereby represents and warrants as to itself (i) that
this Amendment constitutes the legal, valid and binding obligation of such party
enforceable against such party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general principles of equity which may limit the availability of
equitable remedies and (ii) upon the effectiveness of this Amendment, no event
shall have occurred and be continuing which constitutes an Amortization Event or
a Potential Amortization Event.

 

SECTION 4. Reference to and Effect on the Investor Agreement.

 

4.1 Upon the effectiveness of this Amendment, each reference in the Purchase
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or
words of like import shall mean and be a reference to the Purchase Agreement as
amended hereby, and each reference to the Purchase Agreement in any other
document, instrument or agreement executed and/or delivered in connection with
the Purchase Agreement shall mean and be a reference to the Purchase Agreement
as amended hereby.

 

4.2 Except as specifically amended hereby, the Purchase Agreement and other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

 

4.3 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Falcon, the Financial
Institutions or the Agent under the Purchase Agreement or any of the other
Transaction Documents, nor constitute a waiver of any provision contained
therein, except as specifically set forth herein.

 

SECTION 5. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.

 

SECTION 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

*****

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the date first set forth above by their respective officers thereto duly
authorized, to be effective as hereinabove provided.

 

NEW SCHOOL, INC., as Seller

By:

 

/s/ Mary M. Kabacinski

--------------------------------------------------------------------------------

   

Name: Mary M. Kabacinski

   

Title: Treasurer

SCHOOL SPECIALTY, INC., as Servicer

By:

 

/s/ Mary M. Kabacinski

--------------------------------------------------------------------------------

   

Name: Mary M. Kabacinski

   

Title: EVP / CFO

FALCON ASSET SECURITIZATION

CORPORATION

By:

 

/s/ Maureen E. Maren

--------------------------------------------------------------------------------

   

Name: Maureen E. Maren

   

Title: Authorized Signer

BANK ONE, NA (MAIN OFFICE CHICAGO),

as a Financial Institution and as Agent

By:

 

/s/ Maureen E. Maren

--------------------------------------------------------------------------------

   

Name: Maureen E. Maren

   

Title: Authorized Signer

 

Signature Page to

Amendment No. 7

 

4